Case 4:11-cr-40037-SOH Document 2127                 Filed 04/20/20 Page 1 of 6 PageID #: 7890



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

 UNITED STATES OF AMERICA                                                               PLAINTIFF


 v.                                     Case No. 4:11-cr-40037-12


 DONTE WILLIAMS                                                                      DEFENDANT

                                                  ORDER

        Before the Court is Defendant Donte Williams’ Emergency Motion for Compassionate

 Release/Reduction in Sentence. (ECF No. 2126). The Court finds that no response is necessary

 and that the matter is ripe for consideration.

        On April 1, 2020, Defendant filed the instant pro se motion.            Defendant seeks a

 compassionate release sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and Section

 603 of the First Step Act of 2018 (the “FSA”), in light of the proliferation of COVID-19.

         “A court’s ability to modify a sentence after it has been imposed is extremely limited.”

 United States v. Schmitt, No. CR12-4076-LTS, 2020 WL 96904, at *2 (N.D. Iowa Jan. 8, 2020).

 One way a court may modify a sentence is through “compassionate release,” as outlined in 18

 U.S.C. § 3582(c)(1)(A), which was recently modified by the FSA. Pub. L. No. 115-391, 132 Stat.

 5194, at 5239.

        Defendant bears the burden of showing that compassionate release is appropriate. United

 States v. Mitchell, No. 5:10-cr-50067-001, 2020 WL 544703, at *1 (W.D. Ark. Feb. 3, 2020)

 (citing United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016)). Relief is available under the

 FSA if the Court finds: (1) that the requested sentence reduction is warranted due to “extraordinary

 and compelling reasons;” (2) that the sentencing factors set forth in 18 U.S.C. § 3553(a) support a
Case 4:11-cr-40037-SOH Document 2127                    Filed 04/20/20 Page 2 of 6 PageID #: 7891



 reduction “to the extent that they are applicable;” and (3) that a reduction would be consistent with

 any applicable policy statements issued by the Sentencing Commission. 18 U.S.C.

 3582(c)(1)(A)(i). The Court must first determine whether Defendant’s motion is properly raised.

 If so, the Court will reach the above-listed issues.

          As a threshold matter, Defendant must satisfy certain procedural requirements before filing

 a compassionate-release motion. “Before the enactment of the FSA, a motion for compassionate

 release had to be filed by the Director of the [BOP] and an inmate could not unilaterally file one

 with the court.” Mitchell, 2020 WL 544703, at *1. However, the FSA now permits an inmate to

 seek a compassionate release directly from the sentencing court “after the defendant has fully

 exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the

 defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

 defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A)(i). Defendant bears the burden of showing that

 he exhausted his administrative rights with the BOP before filing a compassionate-release motion.

 United States v. Davis, No. 2:15-CR-20067-SHM, 2019 WL 6898676, at *1 (W.D. Tenn. Dec. 18,

 2019).

          The BOP has outlined the administrative exhaustion process in its Program Statement No.

 5050.50. In short, a request for compassionate release must first be submitted to the warden of the

 BOP facility the defendant is housed in. 28 C.F.R. § 571.61(a). If the warden approves the request,

 it is sent to the BOP’s general counsel for approval. 28 C.F.R. § 571.62(A)(1). If the general

 counsel approves the request, it is sent to the BOP’s director for a final decision. 28 C.F.R. §

 571.62(A)(2). If the director approves, he or she will ask the United States Attorney in the

 applicable judicial district to file a compassionate-release motion on BOP’s behalf. 28 C.F.R. §

 571.62(A)(3).



                                                   2
Case 4:11-cr-40037-SOH Document 2127                         Filed 04/20/20 Page 3 of 6 PageID #: 7892



         If the warden of the defendant’s BOP facility denies the compassionate-release request, the

 defendant must appeal the decision pursuant to the BOP’s Administrative Remedy Program.1 28

 C.F.R. § 571.63(a). If the request is denied by the BOP’s general counsel or director, that decision

 is considered a final administrative decision and the defendant’s administrative remedies are

 exhausted at that time. 28 C.F.R. § 571.63(b-c).

         Defendant concedes that he has not exhausted his administrative remedies. However, he

 argues that COVID-19 has created a situation in which his health would be threatened if he was

 required to fully exhaust his administrative remedies. Defendant cites to several federal district

 court cases that have granted a compassionate release to inmates that had not exhausted their

 administrative remedies. Defendant asks the Court to do the same and waive his requirement to

 exhaust. However, as will be discussed below, the Court cannot do this.

         Section 3582(c) makes clear that the Court can only consider a motion for compassionate

 release only “upon motion of the defendant after the defendant has fully exhausted all

 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

 defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

 defendant’s facility.” Based on that language, Congress, in enacting the FSA, has statutorily

 imposed exhaustion requirements before a defendant can petition a court for compassionate

 release. See United States v. Gross, No. 15-769, 2020 WL 1673244, at *2 (S.D.N.Y. Apr. 6, 2020)

 (“[T]he statute includes an exhaustion requirement in recognition of the fact that [the BOP] is

 frequently in the best position to assess, at least in the first instance, a defendant’s conditions, the

 risk presented to the public by his release, and the adequacy of a release plan.”).




 1
   If the warden does not respond to the request, the defendant’s administrative remedies are deemed exhausted after
 thirty days. 18 U.S.C. § 3582(c)(1)(A)(i).

                                                         3
Case 4:11-cr-40037-SOH Document 2127                   Filed 04/20/20 Page 4 of 6 PageID #: 7893



        The FSA’s explicit statutory exhaustion requirement is not susceptible to judicially created

 exceptions. “No doubt, judge-made exhaustion doctrines . . . remain amenable to judge-made

 exceptions. . . . But a statutory exhaustion provision stands on a different footing. There, Congress

 sets the rules—and courts have a role in creating exceptions only if Congress wants them to.” Ross

 v. Blake, ___ U.S. ___, 136 S. Ct. 1850, 1857 (2016). “For that reason, mandatory exhaustion

 statutes . . . establish mandatory exhaustion regimes, foreclosing judicial discretion.” Id.; see also

 Booth v. Churner, 532 U.S. 731, 741 n.6 (2001) (“[W]e stress the point . . . that we will not read

 futility or other exceptions into statutory exhaustion requirements where Congress has provided

 otherwise”). In recognition of this, courts across the country have concluded that a district court

 cannot entertain a First Step Act motion unless the defendant has already exhausted his

 administrative remedies with the BOP—even in the face of the COVID-19 pandemic. See United

 States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020) (concluding that

 failure to exhaust administrative remedies for request for compassionate release based on COVID-

 19 pandemic presented “a glaring roadblock foreclosing compassionate release at this point” and

 that “strict compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on added—and

 critical—importance”); United States v. Epstein, No. CR 14-287 (FLW), 2020 WL 1808616, at *4

 (D.N.J. Apr. 9, 2020); (collecting cases and denying request for compassionate release after

 concluding that the court could not waive a failure to exhaust administrative remedies); United

 States v. Albertson, No. 1:16-cr-00250-TWPMJD, 2020 WL 1815853, at *2 (S.D. Ind. Apr. 8,

 2020) (denying request for compassionate release based on COVID-19 after concluding the

 movant failed to establish that the court could waive his failure to exhaust); United States v.

 Holden, No. 3:13-CR-00444-BR, 2020 WL 1673440, at *5-10 (D. Or. Apr. 6, 2020) (collecting

 cases and denying request for compassionate release after concluding that the court could not



                                                   4
Case 4:11-cr-40037-SOH Document 2127                          Filed 04/20/20 Page 5 of 6 PageID #: 7894



 waive a failure to exhaust administrative remedies); United States v. Johnson, No. RDC-14-0441,

 2020 WL 1663360, at *3-6 (D. Md. Apr. 3, 2020) (denying request for compassionate release

 based on COVID-19 pandemic; concluding that section 3582(c)(1)(A)’s exhaustion requirement

 is jurisdictional and, alternatively, there are no exceptions to the exhaustion requirement); United

 States v. Zywotko, No. 2:19-cr-113-FtM-60NPM, 2020 WL 1492900, at *1-2 (M.D. Fla. Mar. 27,

 2020) (denying request for compassionate release based on COVID-19 pandemic because

 defendant failed to exhaust administrative remedies). But see United States v. Zukerman, No. 16

 Cr. 194 (AT), 2020 WL 1659880, at *2-6 (S.D.N.Y. Apr. 3, 2020) (granting request for

 compassionate release based on COVID-19 pandemic and waiving exhaustion requirement based

 on Second Circuit precedent).2

         Defendant has not established that the Court has the power to ignore the administrative

 exhaustion requirement. The cases he cites are distinguishable in that they either: (1) grant

 compassionate release without discussing exhaustion at all or identifying authority allowing them

 to waive the exhaustion requirement, or (2) grant compassionate release after finding that the

 movant was in state jail and could not exhaust his remedies through the BOP system.3 The Court

 acknowledges the danger posed by the COVID-19 pandemic, but the Court is nonetheless

 constrained by the existing statutory authority and cannot waive the exhaustion requirement under


 2
   The Court is aware of handful of district courts that have, in light of COVID-19, waived the FSA’s exhaustion
 requirement by relying on Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019). The Court does not find those cases
 persuasive because Washington concerned a judge-made exhaustion requirement to the Controlled Substances Act,
 which, though not “expressly mandate[d]” by the statute’s text, was created as a “prudential rule of judicial
 administration” that was “consistent with congressional intent.” Washington, 925 F.3d at 115-16. In other words,
 Washington “speaks only to exhaustion requirements implied by a statute’s structure and purpose, not to requirements
 that are expressly provided for in the statute itself.” United States v. Ogarro, No. 18-CR-373-9 (RJS), 2020 WL
 1876300, at *4 (S.D.N.Y. Apr. 14, 2020). As discussed above, the FSA contains an explicit and unambiguous statutory
 exhaustion requirement that is not subject to judicially created exceptions. The Court believes the decisions holding
 otherwise “are inconsistent with the text of § 3581(c)(1)(A) and the Supreme Court’s Ross decision.” Epstein, 2020
 WL 1808616, at *4 n.4.
 3
   Defendant is incarcerated in FPC Oakdale, so there should be nothing preventing him from exhausting his
 administrative remedies through the BOP system.

                                                          5
Case 4:11-cr-40037-SOH Document 2127                   Filed 04/20/20 Page 6 of 6 PageID #: 7895



 the FSA. The Court must find that Defendant has not exhausted his administrative remedies, and

 thus, the Court does not currently possess the authority to grant relief under the FSA. Thus,

 Defendant’s motion must be denied without prejudice to its refiling in the future if he fully exhausts

 his administrative remedies within the BOP.               See United States v. Mendoza, No.

 CR103131DWFFLN, 2019 WL 6324870, at *4 (D. Minn. Nov. 26, 2019).

                                        III. CONCLUSION

        For the above-discussed reasons, the Court finds that Defendant has not shown that he has

 fully exhausted his administrative remedies before filing the instant motion.           Accordingly,

 Defendant’s motion (ECF No. 2126) is hereby DENIED WITHOUT PREJUDICE.

        IT IS SO ORDERED, this 20th day of April, 2020.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge




                                                   6
